PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LAUREN G. RULAND,                                )
                                                 )    CASE NO. 1:18CV1191
               Plaintiff,                        )
                                                 )
       v.                                        )    JUDGE BENITA Y. PEARSON
                                                 )
NANCY A. BERRYHILL,                              )
ACTING COMMISSIONER OF                           )
SOCIAL SECURITY,                                 )
                                                 )    MEMORANDUM OF OPINION
               Defendant.                        )    AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Lauren G. Ruland’s application

for disability insurance benefits (“DIB”) after a hearing in the above-captioned case. That

decision became the final determination of the Commissioner of Social Security when the

Appeals Council denied the request to review the ALJ’s decision. The claimant sought judicial

review of the Commissioner’s decision, and the Court referred the case to Magistrate Judge

Kathleen B. Burke for preparation of a report and recommendation pursuant to 28 U.S.C. § 636

and Local Rule 72.2(b)(1). On March 8, 2019, the magistrate judge submitted a Report and

Recommendation (ECF No. 14) recommending that the Court affirm the Commissioner’s

decision.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. On March 11, 2019, Plaintiff filed a Response to the Report

and Recommendation (ECF No. 15), stating that Plaintiff will not be filing objections.
(1:18CV1191)

Furthermore, the Commissioner has not filed any objections, evidencing satisfaction with the

magistrate judge’s recommendations. Any further review by this Court would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

favor of Defendant.



       IT IS SO ORDERED.


  March 26, 2019                               /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                2
